         Case 4:20-cv-01448-BRW Document 4 Filed 01/04/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

CHARLES PEARCE,
Reg. No. 02896-063                                                          PLAINTIFF

V.                         CASE NO. 4:20-CV-1448-BRW-BD

USA, et al.                                                              DEFENDANTS

                                        ORDER

      Plaintiff Charles motion tovoluntarily dismiss the claims raised in his complaint.

(Doc. No. 3) is GRANTED. Mr. Pearce’s claims are DISMISSED, without prejudice.

      IT IS SO ORDERED, this 4th day of January, 2021.


                                                Billy Roy Wilson _______________
                                                UNITED STATES DISTRICT JUDGE
